MEMORANDUM DECISION
                                                                       Feb 24 2015, 6:56 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Suzy St. John                                             Gregory F. Zoeller
Indianapolis, Indiana                                     Attorney General of Indiana

                                                          Karl M. Scharnberg
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Pamela Richardson,                                       February 24, 2015

Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         49A04-1406-CR-244
        v.                                               Appeal from the Marion Superior
                                                         Court
                                                         Cause No. 49F10-1403-CM-11969
State of Indiana,
Appellee-Plaintiff.                                      The Honorable Linda Brown, Judge
                                                         The Honorable Marshelle
                                                         Broadwell, Master Commissioner




Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1406-CR-244 | February 24, 2015       Page 1 of 6
                                               Case Summary

[1]   Pamela Richardson appeals her conviction for Class B misdemeanor disorderly

      conduct. We affirm.


                                                      Issue

[2]   The issue before us is whether there is sufficient evidence to support

      Richardson’s conviction and rebut her claim of self-defense.


                                                      Facts

[3]   The evidence most favorable to the conviction is that, on Saturday, March 8,

      2014, Richardson went to Indy Trade Association, a small bar in Indianapolis.

      Richardson was seated at the counter, which was next to the dance floor.

      Yvette Markey and her husband, neither of whom knew Richardson, were

      dancing close to Richardson. Richardson became agitated at the couple’s

      “bouncing around” and “jumping” next to her, and a physical altercation

      ensued between Richardson and Markey. Tr. p. 28. Markey alleged that

      Richardson “swung and hit” her, while Ieshir Walker, a disk jockey working at

      the bar, testified that Markey instigated the fight. Id. at 8, 29.


[4]   After seeing the altercation, Walker, an acquaintance of Richardson’s, broke up

      the fight between Richardson and Markey, and escorted Richardson outside.

      Markey called the police to report the altercation and provided a description of

      Richardson. Officer Jonathan Schultz of the Indianapolis Metropolitan Police



      Court of Appeals of Indiana | Memorandum Decision 49A04-1406-CR-244 | February 24, 2015   Page 2 of 6
      Department was dispatched and arrived at the bar around 1:00 a.m. By this

      time, Richardson was back inside the bar.


[5]   Upon entering the bar, Officer Schultz identified Richardson from the

      description provided, and while moving through the crowd, he “noticed that

      [Richardson] started to punch an unidentified male”—purportedly a cousin of

      Markey’s. Id. at 17. Identifying himself as a police officer, Officer Schultz,

      who was in uniform, approached Richardson and ordered her to stop.

      Richardson did not immediately desist and “punched the male a few more

      times” in Officer Schultz’s presence. Id. at 17-18.


[6]   Richardson was arrested and charged with battery, a Class A misdemeanor,

      and disorderly conduct, a Class B misdemeanor. Richardson asserted claims of

      self-defense for both charges. After a bench trial, Richardson was found not

      guilty of battery but was convicted of disorderly conduct. In so finding, the trial

      court emphasized that Richardson “continued to punch the unidentified male”

      even after Officer Schultz ordered her to stop. Id. at 42. Richardson now

      appeals.


                                                   Analysis

[7]   “The standard of review for a challenge to the sufficiency of evidence to rebut a

      claim of self-defense is the same as the standard for any sufficiency of the

      evidence claim.” Wallace v. State, 725 N.E.2d 837, 840 (Ind. 2000). When

      reviewing a challenge to the sufficiency of the evidence, we neither reweigh the

      evidence nor assess the credibility of the witnesses. Bailey v. State, 979 N.E.2d

      Court of Appeals of Indiana | Memorandum Decision 49A04-1406-CR-244 | February 24, 2015   Page 3 of 6
      133, 135 (Ind. 2012). We view all evidence—even if conflicting—and

      reasonable inferences drawn therefrom in a light most favorable to the

      conviction. Id. We affirm if there is substantial evidence of probative value

      supporting each element of the crime from which a reasonable trier of fact

      could have found the defendant guilty beyond a reasonable doubt. Id.


[8]   To convict Richardson of disorderly conduct, the State was required to prove

      that she recklessly, knowingly, or intentionally engaged in “fighting or

      tumultuous conduct.” See Ind. Code § 35-45-1-3(a)(1). Richardson does not

      deny that she fought with the unidentified male but argues that her actions were

      justifiable as a measure of self-defense. “A person is justified in using

      reasonable force against another person to protect the person . . . from what the

      person reasonably believes to be the imminent use of unlawful force.” I.C. § 35-

      41-3-2(a). To prevail on a self-defense claim, the defendant must show that she

      (1) was in a place where she had a right to be; (2) acted without fault; and (3)

      was in reasonable fear or apprehension of bodily harm. Henson v. State, 786
N.E.2d 274, 277 (Ind. 2003). The State need only disprove one of these

      elements beyond a reasonable doubt for the self-defense claim to fail. Wilson v.

      State, 770 N.E.2d 799, 801 (Ind. 2002). If a defendant is convicted despite a

      claim of self-defense, we will reverse only if no reasonable person could find

      that self-defense was negated by the State beyond a reasonable doubt. Id. at

      800-01.


[9]   There is substantial evidence that Richardson acted with fault by willingly

      participating in the fight from which the disorderly conduct conviction derives.

      Court of Appeals of Indiana | Memorandum Decision 49A04-1406-CR-244 | February 24, 2015   Page 4 of 6
       See Rodriguez v. State, 714 N.E.2d 667, 679 (Ind. Ct. App. 1999), trans. denied.

       Even if Richardson may have been justified in initially defending herself against

       the unidentified male, her continued violence after Officer Schultz ordered her

       to stop indicates willful participation, which negates the self-defense claim.


[10]   Richardson contends that her actions were based on a good-faith belief that

       continued physical force was necessary to repel the unidentified man. For a

       self-defense claim to prevail, the “amount of force which is reasonably

       necessary to defend oneself is determined from the standpoint of the accused in

       light of the surrounding circumstances,” and the force must be commensurate to

       that required in the situation. Geralds v. State, 647 N.E.2d 369, 373 (Ind. Ct.

       App. 1995) (emphasis added), trans. denied. By continuing to engage in fighting

       after the announced presence of a uniformed police officer, Richardson’s force

       was excessive and unwarranted given the circumstances. In light of Officer

       Schultz’s presence, Richardson employed more physical force than was

       reasonably necessary, extinguishing her right to a self-defense claim. Harmon v.

       State, 849 N.E.2d 726, 731 (Ind. 2006). A reasonable person in similar

       circumstances would not deem such continued force necessary to prevent harm

       while in the presence of an officer. See Washington v. State, 997 N.E.2d 342, 349

       (Ind. 2013) (“[F]acts and circumstances must be balanced against what a

       reasonable person would believe under the same or similar circumstances.”).


[11]   The law of self-defense is predicated on necessity. A claim of self-defense is

       valid only when the necessity begins and ends when the necessity dissolves.

       Whipple v. State, 523 N.E.2d 1363, 1366 (Ind. 1988). Officer Schultz’s presence

       Court of Appeals of Indiana | Memorandum Decision 49A04-1406-CR-244 | February 24, 2015   Page 5 of 6
       significantly abated if not terminated any necessity of self-defense, rendering

       Richardson’s self-defense claim unavailing.


                                                  Conclusion

[12]   There is sufficient evidence to support Richardson’s conviction. We affirm.


[13]   Affirmed.


       May, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1406-CR-244 | February 24, 2015   Page 6 of 6